DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or suggest a number of features required by the invention, as variously claimed. Specifically, the prior art fails to teach or otherwise suggest performing at least one of discarding at least some of the microscopic images from being used in an analysis of the blood sample when the staining quality of at least some images is not sufficient, adjusting one or more thresholds used for identifying entities within respective microscopic images based on the staining quality parameters, and/or modulating a number of times respective microscopic imaging fields of the sample are imaged based on the staining quality parameters, as stipulated by claims 1 and 16. The prior art further fails to teach or fairly suggest staining the sample with two or more stains and determining a staining quality parameter for each of the two or more stains, as defined in claims 5 and 20, or modulating a parameter of image capture of the microscopic images based on the staining quality parameters, as required by claims 9 and 24. Finally, none of the prior art teaches or suggests acquiring a plurality of microscopic images of respective images fields of the stained blood sample over a time period that is such that there is a variation in staining quality in the microscopic images, as set forth in claims 12 and 27.

Claims 1, 5-6, 7-8, 9-16, 20-21, 22-23, and 24-30 (now renumbered for issue as 1, 4-5, 2-3, 6-13, 16-17, 14-15, and 18-24, respectively) are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Johns whose telephone number is (571) 272-7391.  The examiner in normally available Monday through Friday, typically between 6:15 am and 2:45 pm Eastern Time.  The examiner may also be contacted by e-mail using the address: andrew.johns@uspto.gov.  (Applicant is reminded of the Office policy regarding e-mail communications.  See M.P.E.P. § 502.03)

If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Edward Urban, can be reached at (571) 272-7899.  The fax phone number for this art unit is (571) 273-8300.  In order to ensure prompt delivery to the examiner, all unofficial communications should be clearly labeled as “Draft” or “Unofficial.”





A. Johns
2 November 2021
/Andrew W Johns/Primary Examiner, Art Unit 2665